the claims raised in the motion, we conclude that the district court did not

                err in denying the motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Pickering


                                                      ct.A_A
                                                   Parrag-uirre



                                                   Saitta


                cc:   Hon. Michelle Leavitt, District Judge
                      Fredrik Raymond Osipo
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A